Citation Nr: 1136287	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-42 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for status post gastrectomy and vagotomy for gastric ulcer performed at a VA facility.

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for prostatitis with recurrent urinary tract infections as a result of treatment received at a VA facility.

3. Entitlement to benefits under 38 U.S.C.A. § 1151 for retinal detachment in the right eye due to Candida endopthalmitis as a result of treatment received at a VA facility.

4. Entitlement to benefits under 38 U.S.C.A. § 1151 for lymphocytic pleocytosis as a result of treatment received at a VA facility.

5. Entitlement to benefits under 38 U.S.C.A. § 1151 for neuropathy as a result of treatment received at a VA facility.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2009, the Veteran and his spouse testified at a personal hearing before the undersigned, sitting at the RO, and in June 2009, they testified before a Decision Review Officer (DRO), also sitting at the RO.  Transcripts of these hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran	if further action is required.




REMAND

The Veteran is claiming entitlement to benefits under 38 U.S.C.A. § 1151 for disabilities resulting from care received at a VA facility.  The record reflects a relevant medical history, beginning in October 2004 with a digital gastrectomy, vagotomy, and Roux-en-Y gastrojejujunostomy for treatment of a non-healing gastric ulcer with high grade dysplasia.  Treatment records show that a month after the surgery, the Veteran was eating small meals and had no problems passing stools.  He had lost approximately 10 pounds, but was trying to regain the weight.  However, his ultimate recovery was complicated with weight loss of several pounds and the occurrence of a small bowel obstruction requiring surgery again in June 2005.  The Veteran also underwent surgery for infection of his eye.  The Veteran's nutrition and weight continue to be an issue.  Additionally, the record shows that he has several other disabilities that have developed since the first surgery.

As claimed, the Veteran has been diagnosed and treated for prostatitis, recurrent urinary tract infections, retinal detachment in the right eye, candida endopthalmitis, a fungal infection of the brain causing cognitive impairment, and cervical myelopathy and possible sensorimotor neuropathy of unknown etiology.  The Board observes that a February 2006 VA treatment record suggests that the Veteran's candida infection may have been seeded from the abdomen, which provides a possible connection between the Veteran's retinal detachment and his VA treatment.  With respect to the other disabilities, with the exception of the timing of the development of these disabilities, i.e., they all began during and after the treatment of the Veteran's gastrointestinal disorders, the record is negative for allusion to a causal connection between the disabilities and the VA treatment, save the Veteran's statements and those of his spouse.  However, the Veteran's medical history, including recurrent bowel complications, weight loss, persistent infections, and extensive hospitalizations provide a sufficient basis for the Board to find that a VA opinion is necessary to assess whether a causal relationship exists between the Veteran's claimed disabilities and his VA treatment. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of additional disability related to his VA treatment for a gastric ulcer in October 2004 and beyond.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify any and all additional disability that the Veteran has developed since his October 2004 surgery, including, but not limited to disabilities related to status post gastrectomy and vagotomy, prostatitis, recurrent urinary tract infections, retinal detachment and loss of sight, lymphocytic pleocytosis and other fungal infection of the brain, and neuropathy.

b. Assess whether it is at least as likely as not that any additional disability identified is causally or etiologically related to any treatment the Veteran received at a VA facility from October 2004 onward, inpatient and outpatient.  

c. If the examiner finds that there is additional disability related to the Veteran's VA treatment, he or she should opine as to whether it is at least as likely as not that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment.  The examiner should include in the discussion whether it is at least as likely as not that there was any delay in treatment or misdiagnosis that caused or contributed the identified disabilities.

d. Whether it is at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and

e. Whether it is at least as likely as not that the proximate cause of any additional disability was an event not reasonably foreseeable?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the September 2009 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


